UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


                                         )
JIMMIE MCNAIR,                           )
                                         )
             Plaintiff,                  )
                                         )
      v.                                 )       Civil Action No. 19-cv-885 (TSC)
                                         )
U.S. BUREAU OF PRISONS et al.,           )
                                         )
             Defendants.                 )
                                         )
                                         )


                             MEMORANDUM OPINION

      Pending is the United States Bureau of Prisons’ Motion to Dismiss under Federal

Rule of Civil Procedure 12(b)(3) for improper venue, ECF No. 9. Plaintiff, appearing

pro se, has not opposed the motion by the court-imposed deadline of September 23,

2019, see Order, ECF No. 10, nor has he requested more time to do so. For the

following reasons, the Court will grant defendants’ motion and dismiss the case.

      Plaintiff is a former federal prisoner residing in Bowie, Maryland. He has sued

the Bureau of Prisons and a dentist who allegedly treated him at the Federal

Correctional Institution in Fairton, New Jersey. Plaintiff seeks monetary damages for

“emotional distress, pain [and] suffering, . . . misrepresentations and lack of adequate

medical attention.” Compl. at 1. The complaint does not include a jurisdictional

statement, but defendants have reasonably considered it as arising under the Federal

Tort Claims Act (“FTCA”), 28 U.S.C. §§ 1346(b), 2671-80. See Mem. of Points and




                                             1
Authorities at 1-2; Compl. Attachment (final agency decision denying Administrative

Claim for personal injury).

       The FTCA’s venue provision requires that a claim be brought “only in the

judicial district where the plaintiff resides or wherein the act or omission complained of

occurred.” 28 U.S.C. § 1402(b). By his silence, plaintiff has conceded that (1) he

“resides in Maryland,” and (2) “[t]he events giving rise to this litigation occurred in

New Jersey.” Defs.’ Mem. at 3. Therefore, the Court agrees that this venue is

improper, and dismissal is appropriate. A separate order accompanies this

Memorandum Opinion.



Date: October 23, 2019

                                          Tanya S. Chutkan
                                          TANYA S. CHUTKAN
                                          United States District Judge




                                             2